Citation Nr: 1022845	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-26 266	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The appellant's DD Form 214 verifies active duty for training 
(ACDUTRA) from February to May 1983, and also indicates 3 
months and 11 days of prior inactive service.

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 2007 rating action that denied service 
connection for a low back disability.

In March 2010, the appellant at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  A low back disability was first shown present following 
separation from service, and the competent evidence 
establishes no nexus between any such current disability and 
the appellant's verified 1983 ACDUTRA.


CONCLUSION OF LAW

The criteria for service connection for a low back disability 
are not met.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A.       § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, it defines the obligation of the VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

A November 2006 pre-rating RO letter informed the appellant 
and his representative of the VA's responsibilities to notify 
and assist him in his claim, and what was needed to establish 
entitlement to service connection (evidence showing an injury 
or disease that began in or was made worse by his military 
service, or that there was an event in service that caused an 
injury or disease).  Thereafter, he was afforded 
opportunities to respond.  The Board thus finds that the 
claimant has received sufficient notice of the information 
and evidence needed to support his claim, and has been 
provided ample opportunity to submit such information and 
evidence.  

Additionally, that RO letter provided notice that the VA 
would make reasonable efforts to help the appellant get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what evidence the VA had 
received, what evidence it was responsible for obtaining, to 
include Federal records, and the type of evidence that it 
would make reasonable efforts to get.  The Board thus finds 
that the November 2006 letter satisfies the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the 
November 2006 document fully meeting the VCAA's notice 
requirements was furnished to the appellant before the 
January 2007 rating action on appeal.  
   
In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all 5 elements of a service connection claim (veteran status, 
the existence of a disability, a connection between the 
veteran's service and that disability, the degree of 
disability, and the effective date pertaining thereto).  In 
this case, the Board finds that the appellant was furnished 
notice of the latter requirements in the November 2006 RO 
letter.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
to include obtaining all available service medical, 
personnel, and administrative records and post-service 
private medical records through 2005.  A transcript of the 
appellant's March 2010 Board hearing testimony has been 
associated with the claims folder and considered in 
adjudicating this claim.  Significantly, the claimant has not 
identified, nor does the record otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  In January 2007, the 
appellant stated that he had no other information or evidence 
to submit in connection with his claim.  The record also 
presents no basis for further development to create any 
additional evidence to be considered in connection with the 
matter currently under consideration.
 
Under these circumstances, the Board finds that the appellant 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated while performing ACDUTRA, or injury 
incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. 
§ 3.303.  Such a determination requires a finding of current 
disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that it was incurred in 
service.  38 C.F.R.                 § 3.303(d).

In this case, the appellant contends that he has a low back 
disability as a result of injury during ACDUTRA.  He gave 
testimony to this effect at the March 2010 Board hearing.    

However, the record presents no basis for service connection 
for any low back disability in this case.  A review of the 
service medical records was negative for findings or 
diagnoses of any low back disability.

The first objective demonstration of a low back disability 
was the lumbar strain and herniated disc noted on examination 
by T. H., M.D., in September 1984, over 1 year following 
separation from ACDUTRA in May 1983.  The appellant gave a 
history of a back injury while on National Guard duty in May 
1984, with a reinjury in August.  Current lumbar spine X-rays 
were normal.  The physician opined that the appellant 
sustained a lumbar strain in May 1984, and reinjured his back 
in August and sustained a herniated disc.  However, there was 
no history or medical opinion relating any low back 
disability to qualifying military service or any incident 
thereof, including claimed injury, inasmuch as the claimant's 
only verified period of ACDUTRA was from February to May 
1983.

On August 1999 X-ray examination, S. D., M.D., noted the 
appellant's history of a back injury in service in 1983 when 
a piece of metal went into his back and crushed a disc.  
Current X-rays revealed moderate disc space narrowing and 
moderate anterior spurring at L5-S1 and mild facet sclerosis 
at L5-S1 bilaterally.  The impression was L5-S1 degenerative 
changes.  Although that record contains the claimant's 
history of a back injury in service, the Board notes that 
that history is not documented by any service medical record, 
and thus does not constitute competent evidence that the 
alleged inservice event actually occurred.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by him, does not constitute 
competent medical evidence, and a bare transcription of a lay 
history is not transformed into competent medical evidence 
merely because the transcriber happens to be a medical 
professional).

Numerous subsequent private medical records show continuing 
treatment and evaluation of the appellant for low back 
disability including disc deterioration at L5-S1 with a 
concentric bulge in November 1999.  

In November 2000, J. M., M.D., noted the appellant's 
nonspecific history of back pain since service in the special 
forces, but there was no history or medical opinion relating 
any low back disability to his qualifying 1983 military 
service or any incident thereof, including claimed injury.

On January 2001 examination by B. W., M.D., the appellant 
gave a history of the onset of back problems in 1982, at 
which time he fell off of a truck in military service.  This 
reportedly bothered him for some time, but then subsided, 
with problems on and off since that time.  After examination, 
the assessment was symptomatic degenerative disc disease 
(DDD) with radiculitis, and severe, incapacitating low back 
pain.  However, there was no history or medical opinion 
relating any low back disability to the claimant's 1983 
qualifying military service or any incident thereof, 
including claimed injury.

Records from the Presbyterian Hospital indicate that the 
appellant underwent L5-S1 posterior interbody fusion with 
internal fixation for lumbar DDD and clinical instability in 
April 2001.  November lumbar spine computerized tomography 
also revealed disc degenerative changes with some central 
spinal canal narrowing at   L4-5 secondary to a broad-based 
annular disc bulge and predominantly ligamentum flavum 
hypertrophy.  It was noted that the claimant had a long 
history of back and bilateral leg pain, but there was no 
history or medical opinion relating any low back disability 
to his qualifying 1983 military service or any incident 
thereof, including claimed injury.

The aforementioned evidence reveals that the appellant's 
various clinical low back findings and diagnosed disorders 
were first objectively demonstrated 1 year or more post 
service, and that the competent and persuasive evidence 
establishes no nexus between such findings or disorders and 
his 1983 ACDUTRA.  The record contains no persuasive evidence 
of a nexus between any current low back disability and the 
claimant's sole period of verified, qualifying active 
military service in 1983 or any incident thereof.  In the 
absence of competent and persuasive (medical) evidence 
establishing a nexus between any low back disability first 
manifested post service and the appellant's 1983 ACDUTRA or 
any incident thereof, the Board finds no basis upon which to 
grant service connection therefor.  

In addition to the medical evidence, the Board has considered 
the appellant's assertions and testimony; however, such do 
not provide any basis for allowance of the claim.  While the 
appellant may believe that he has a low back disability that 
is related to his military service, there is no medical 
support for such contention.  The Board emphasizes that the 
appellant is competent to offer evidence as to facts within 
his personal knowledge, such as his own symptoms.  However, 
medical questions of diagnosis and etiology are within the 
province of trained medical professionals.  Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layman without the 
appropriate medical training or expertise, the appellant 
simply is not competent to render an opinion on such medical 
matters.  See Bostain v. West,       11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997)  (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  Hence, his assertions in this 
regard have no probative value.

Moreover, the evidence contains inconsistencies that diminish 
the reliability of the appellant's current recollections as 
to the date of onset of his low back disability.  The 
claimant has contended that he has a low back disability as a 
result of injury during ACDUTRA, but in his original October 
2006 VA claim for service connection, he stated that he first 
injured his back in May 1984, and reinjured it in August 
1984.  At the March 2010 Board hearing, the claimant 
testified that he injured his back during ACDUTRA from August 
to September 1984.  In 2 statements which were received in 
March 2010, the appellant's sister and brother each stated 
that they recalled the appellant telling them in September 
1984 that he had injured his back while working on an army 
truck.  

Inasmuch as his only verified period of ACDUTRA was from 
February to May 1983, the Board notes that the 2006 and 2010 
statements of the appellant and his siblings and his 2010 
hearing testimony indicate the occurrence of a low back 
injury a year or more following separation from his sole 
qualifying period of active military service.  Significantly, 
that history of the post-service onset of a low back 
disability is supported by the medical history contained in 
Dr. T. H.'s abovementioned September 1984 medical report, 
which recorded the appellant's contemporaneous history of 
post-service back injuries in May and August 1984.  

Although the appellant stated in his February 2007 Notice of 
Disagreement that he fell off of a truck in April 1983, he 
did not claim to have injured his low back in that 1983 fall, 
and in fact stated that he was treated for low back pain in 
May 1984.  On January 2001 examination by Dr. B. W., the 
appellant gave a history of the onset of back problems in 
1982, at which time he fell off of a truck in military 
service; however, the Board again notes that his sole period 
of verified, qualifying military service was ACDUTRA in 1983.  

Based on the appellant's conflicting statements, the Board 
finds that he is not credible to the extent that he reports 
the date of onset of his low back disability.  Caluza v. 
Brown, 7 Vet. App. 498, 510-11 (credibility can be generally 
evaluated by a showing of interest, bias, or inconsistent 
statements, and the demeanor of the witness, facial 
plausibility of the testimony, and the consistency of witness 
testimony).   

Under these circumstances, the Board concludes that service 
connection for a low back disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49,  53-56 (1990).


ORDER

Service connection for a low back disability is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


